               Case 2:18-cr-00038-TLN Document 96 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00038-TLN

12                                 Plaintiff,            ORDER SEALING DOCUMENTS AS SET
                                                         FORTH IN UNITED STATES’S NOTICE
13                            v.

14   DAISY GONZALEZ,

15                                 Defendant.

16

17          Pursuant to Local Rule 141(b) and based upon the representations contained in the United

18   States’s Request to Seal and the factors set forth in In Re Copley Press, Inc., 518 F.3d 1022, 1028 (9th

19   Cir. 2008), IT IS HEREBY ORDERED that the four-page document pertaining to Defendant Daisy

20   Gonzalez, and United States’s Request to Seal shall be SEALED until further order of this Court.

21          It is further ordered that access to the sealed documents shall be limited to the United States and

22   counsel for Defendant.

23   DATED: April 20, 2021

24

25

26

27                                                           Troy L. Nunley
                                                             United States District Judge
28

                                                         1
30
